      Case 2:19-cv-02235-KHV-ADM Document 19 Filed 02/18/20 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS

 SARAH M. JAMES SAUNDERS,

            Plaintiff,

            v.                                            Case No. 2:19-cv-02235-KHV-ADM

 THE WILLOW DOMESTIC VIOLENCE
 CENTER, INC.,

            Defendant.



                           FIRST AMENDED SCHEDULING ORDER

       This matter comes before the court on the parties’ Joint Motion to Amend the Scheduling

Order. (ECF No. 18.) The parties ask the court to extend the deadline for the parties to submit a

proposed pretrial order from February 18 to February 21, 2020. The parties explain that, because

of delays relating to the holidays and illness, they scheduled depositions for February 17 and 18.

The parties believe they will be better able to prepare the draft pretrial order after they complete

this discovery.

       The court finds good cause to extend the deadline to submit a proposed pretrial order. No

later than February 21, 2020, defense counsel must submit the parties’ proposed pretrial order in

Word format as an attachment to an email sent to ksd_mitchell_chambers@ksd.uscourts.gov. The

proposed pretrial order must not be filed with the clerk’s office. It must be in the form available

on the court’s website:

                   http://ksd.uscourts.gov/index.php/forms/?open=CivilForms.

       Because the court is extending this deadline, the court also continues the final pretrial

conference to February 28, 2020 at 1:30 p.m. The final pretrial conference is currently scheduled
      Case 2:19-cv-02235-KHV-ADM Document 19 Filed 02/18/20 Page 2 of 2




by phone (888-363-4749; access code 3977627), but the parties may appear in person by making

such a request when they submit the proposed pretrial order. The court may require the parties to

appear in person if the court believes the pretrial order requires substantial work or that there are

other issues such that the case would benefit from having the pretrial conference in person rather

than by phone.

       All other provisions of the original scheduling order remain in effect. The schedule

adopted in this first amended scheduling order will not be modified except by leave of court upon

a showing of good cause.

       IT IS THEREFORE ORDERED that the parties’ Joint Motion to Amend the Scheduling

Order (ECF No. 18) is granted.

       IT IS SO ORDERED.

       Dated February 18, 2020, at Topeka, Kansas.

                                                              s/ Angel D. Mitchell
                                                              Angel D. Mitchell
                                                              U.S. Magistrate Judge




                                                 2
